—In a proceeding pursuant to CPLR article 75 to permanently stay arbitration of an uninsured motorist claim, the petitioner appeals, as limited by its brief, from so much of an order of the Supreme Court, Nassau County (McCarty, J.), dated June 3, 1999, as, upon reargument, adhered to a prior determination contained in an order of the same court dated February 25, 1999, denying the petition.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court properly denied the petition for a permanent stay of the uninsured motorist arbitration, as the petitioner failed to meet its initial burden of showing that the offending vehicle was insured on the date of the accident (see, Matter of Prudential Prop. & Cas. Ins. Co. v Campbell, 227 AD2d 628; Matter of Eagle Ins. Co. v Battershield, 225 AD2d *690545). Mangano, P. J., Santucci, Krausman, Florio and Schmidt, JJ., concur.